FILED
                                                                         APRIL 5, 2022
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

LINDA AMES,                                    )
                                               )         No. 38547-7-III
                     Appellant,                )
                                               )
       v.                                      )
                                               )
HSBC BANK USA, NATIONAL                        )         UNPUBLISHED OPINION
ASSOCIATION AS TRUSTEE FOR                     )
WELLS FARGO ASSET SECURITIES                   )
CORPORATION, MORTAGE PASS-                     )
THROUGH CERTIFICATES SERIES                    )
2006-AR16,                                     )
                                               )
                     Respondents.              )

       SIDDOWAY, C.J. — Linda Ames appeals denial of her tardy motion seeking to

vacate a 2018 judgment based on newly-discovered evidence. Because she fails to

demonstrate that she had newly-discovered evidence that would probably change the

result reached in 2018 and fails to identify a basis for avoiding the fatal untimeliness of

her motion, we affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       We draw much of the background from this court’s decision in a prior appeal by

Ms. Ames, Ames v. HSBC Bank USA, NA, No. 51941-1-II (Wash. Ct. App. Nov. 5, 2019)
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


(unpublished),1 review denied, 195 Wn.2d 1016, 461 P.3d 1203, cert. denied, 141 S. Ct.

680 (2020), reh’g denied, 141 S. Ct. 1143 (2021).

       In 2006, Ms. Ames borrowed $590,000 from Sierra Pacific Mortgage Company,

Inc., to purchase real property in Vancouver. Ames, slip. op. at 2. Her loan was sold to a

securitized trust, HSBC Bank USA, National Association, as Trustee for Wells Fargo

Asset Securities Corporation, Mortgage Pass-Through Certificates Series 2006-AR16

(HSBC). Id. at 3. Wells Fargo Bank, N.A. (Wells Fargo) serviced the loan and served as

HSBC’s attorney-in-fact. Id.

       Ms. Ames ceased making her monthly loan payments in 2011. Id. In September

2012, HSBC commenced nonjudicial foreclosure. Id. The foreclosure sale eventually

took place in November 2013, after which HSBC filed an unlawful detainer action. Id. at

3-4. A writ of restitution was granted. Id. at 4. Ms. Ames had raised objections in

answering the unlawful detainer action, including that HSBC had wrongfully foreclosed

and the deed of trust should be declared void for fraud, and she appealed. Id. A

commissioner of this court granted HSBC’s motion on the merits, concluding that Ms.

Ames had waived her opportunity to invalidate the sale or the trustee’s deed. Id.

       In November 2015, Ms. Ames brought the action below against HSBC,2 alleging

seven causes of action: quiet title, wrongful foreclosure, conversion, fraud,


       1
      Https://www.courts.wa.gov/opinions/pdf/D2%2051941-1-II%20Unpublished
%20Opinion.pdf.

                                             2
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


misrepresentation, civil conspiracy, and declaratory relief from a summary judgment that

had been granted to the successor foreclosure trustee in an action Ms. Ames had filed in

2013. Id. Among her allegations were that the deed of trust and foreclosure sale were

illegal, there were irregularities with the sale, the property’s title was fraudulently

transferred, and the entities involved in foreclosing on the property had conspired to

commit criminal and civil acts. Id. at 4-5. Her prayer for relief sought to void the deed

of trust, quiet title in her name, declare any notes invalid, declare that HSBC committed

fraud, vacate the summary judgment order from her earlier action, and award her

monetary damages. Id. at 5.

       The trial court granted HSBC summary judgment in February 2018. Id. at 6. It

implicitly denied a motion to add Wells Fargo as a defendant that Ms. Ames had filed

after HSBC moved for summary judgment. Id. at 6. Ms. Ames appealed. Id. In

November 2019, this court affirmed the summary judgment and denial of the motion to

amend. Id. at 1-2.

       Ms. Ames petitioned for review by the Washington Supreme Court, which was

denied in April 2020. Ames, 195 Wn.2d 1016 (2020). She petitioned the United States

Supreme Court for a writ of certiorari, which was denied in November 2020. Ames v.

HSBC BANK USA, N.A., 141 S. Ct. 680, 208 L. Ed. 2d 284 (2020). Her petition for



       2
           Clark County Superior Court Case No. 15-2-03226-1.

                                               3
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


rehearing was denied on January 11, 2021. Ames v. HSBC BANK USA, N.A., ____ U.S.

____ 141 S. Ct. 1143, 208 L. Ed. 2d 573 (2021).

       In February 2020, while her requests for review of this court’s decision were

pending, she filed an action against Wells Fargo in state court that Wells Fargo removed

to federal court. She asserted claims for wrongful foreclosure, conversion, fraud,

misrepresentation, and a civil conspiracy among Wells Fargo, HSBC, and others. The

action was dismissed with prejudice in August 2020, the federal court having concluded

that Ms. Ames’s claims were fully litigated and decided by the state court in this action.

Ames v. Wells Fargo Bank NA, No. C20-5246 BHS, 2020 WL 5105458 (W.D. Wash.

Aug. 31, 2020).

       The present appeal is from denial of a CR 60 motion that Ms. Ames filed in March

2021. In an order to show cause (vacate judgment/order), she asserted that in light of

newly-discovered evidence, the trial court should “vacate, alter or amend its final

summary judgment and permit the Plaintiff to file an amended complaint against Wells

Fargo.” Clerk’s Papers (CP) at 2684. Beyond that, her motion identified 13 orders

entered before the dismissal of her action that she requested be vacated. All were at least

three years old.

       She identified three pieces of newly-identified evidence. First, she relied on what

she characterized as “smoking gun evidence”: certificates of tax exemption that HSBC

filed with New Jersey’s Division of Taxation when it sold New Jersey properties. CP at

                                             4
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


2689. She construed them as proving “there is no trust” and HSBC “had no capacity to

sue or foreclose.” CP at 2685-86. Relatedly, she represented that HSBC Bank USA had

ceased actively doing business in Washington in 2004. Second, she relied on a settlement

entered into on August 1, 2018, between the United States Department of Justice (DOJ)

and Wells Fargo, resolving civil claims against Wells Fargo that she contended resolved

“illegal acts which are identical to those complained of by the Plaintiff.” CP at 2688.

Third, she relied on a securities fraud class action by allegedly defrauded investors, In re

Wells Fargo Mortgage-Backed Certificates Litigation, 712 F. Supp. 958 (N.D. Cal. 2010)

that was “just discovered.” CP at 2688. It had been settled, with the settlement amount

distributed to trust investors, from which Ms. Ames concluded, “they had already

recovered their money for the subject mortgage, or at a minimum, some portion of it,

which was never credited to the Plaintiff.” CP at 2688-89.

       In responding to the motion, HSBC stated, as to Ms. Ames’s three pieces of new

evidence, that (1) the action settled by the DOJ and Wells Fargo “is unrelated to and

completely separate from the action here” and the settlement agreement “does not affect

HSBC and Wells Fargo’s ability to foreclose” after default; (2) the class action on which

she relied was filed in 2009, by investors, not borrowers, and had nothing to do with the

types of claims asserted by Ms. Ames’s complaint; and (3) the checked box on the

“smoking gun” residency certification/exemption documents signified that the

seller/grantor was not an estate or personal trust—not that it was not a corporate trust.

                                              5
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


CP at 2904. HSBC provided the court with a “frequently asked questions” document

from the New Jersey Division of Taxation that explains the certification/exemption

document is required to be filed when New Jersey real property is transferred, and

identifies relevant New Jersey taxation statutes. CP at 2896-99.

       At a hearing taking place in March 2021, the trial court denied Ms. Ames’s motion

to vacate, explaining to Ms. Ames that the evidence she relied on as newly-discovered

did not constitute the type of information that would change the result of its decision to

grant summary judgment and deny her leave to amend, that her motion was untimely, and

that the issues she sought to litigate had already been resolved.

       Ms. Ames appeals.

                                        ANALYSIS

       Under CR 60(b)(3), a party may seek relief from an order on the basis of newly-

discovered evidence that, by due diligence, could not have been discovered in time to

move for a new trial under CR 59(b). Vance v. Thurston County Comm’rs, 117 Wn. App.

660, 671, 71 P.3d 680 (2003). Courts will grant a motion to vacate a judgment under CR

60(b)(3) “when newly discovered evidence ‘(1) would probably change the result if a

new trial were granted, (2) was discovered since trial, (3) could not have been discovered

before the trial by the exercise of due diligence, (4) is material, and (5) is not merely

cumulative or impeaching.’” Coogan v. Borg-Warner Morse Tec Inc., 197 Wn.2d 790,

821, 490 P.3d 200 (2021) (quoting Jones v. City of Seattle, 179 Wn.2d 322, 360, 314 P.3d

                                              6
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


380 (2013)). The moving party—here, Ms. Ames—bears the burden of presenting facts

demonstrating that the evidence could not have been timely discovered. Vance, 117 Wn.

App. at 666. A mere allegation of diligence is not sufficient. Id. at 671.

       An appeal from the denial of a CR 60(b) motion is not a substitute for an appeal

and is limited to the propriety of denying the motion to vacate, not any alleged

impropriety of the underlying order. In re Dependency of J.M.R., 160 Wn. App. 929,

938 n.4, 249 P.3d 193 (2011) (citing Bjurstrom v. Campbell, 27 Wn. App. 449, 450-51,

618 P.2d 533 (1980)). Further, motions under CR 60(b) must be made “not more than 1

year after the judgment, order, or proceeding was entered or taken.” We review a court’s

decision under CR 60(b) for abuse of discretion. In re Marriage of Tang, 57 Wn. App.

648, 653, 789 P.2d 118 (1990). We will not overturn the decision unless the trial court

exercised its discretion on untenable grounds or for untenable reasons. Id.

       To succeed on appeal, it was incumbent on Ms. Ames to zero in on the trial court’s

reasons for denying her relief—principally its findings that the evidence she relied on as

newly-discovered did not constitute the type of information that would change its

decisions granting summary judgment and denying amendment3 and that her motion was

untimely.




       3
        The same superior court judge who had decided the summary judgment motion
in 2018 heard and denied the motion to vacate that judgment.

                                             7
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


       Ms. Ames failed to present evidence, not mere allegations, proving facts that

would change the result of the 2018 judgment. Her motion to vacate needed to be

supported by evidence of facts learned from the DOJ/Wells Fargo settlement and class

action that had a direct bearing on the foreclosure of her property and that would

demonstrate directly that some fact specific to her foreclosure and her lawsuit was

disputed. Her motion needed to show not merely that she discovered the two legal

proceedings too late, but that with due diligence she could not have discovered them

earlier. It was Ms. Ames’s burden, not HSBC’s, to provide the court with law,

regulation, or evidence of policy that proves what the seller’s assurance on the New

Jersey seller certification/exemption document means. If the certification/exemption

document does demonstrate some defect in HSBC’s organization, it was her burden to

provide legal authority that the defect would have prevented foreclosure where she had

defaulted in repaying a $590,000 loan. Instead, Ms. Ames provides us, and provided the

trial court, with only conclusory allegations. Her briefing on appeal is almost entirely

unsupported by citations to the record in violation of our rules. See RAP 10.3(a)(5)

(reference to the record must be included for each factual statement); Joy v. Dep’t of

Labor & Indus., 170 Wn. App. 614, 629, 285 P.3d 187 (2012) (this court will not

consider conclusory arguments).

       Finally, Ms. Ames provides no defense to the trial court’s reasoning that her

motion was untimely. Her failure to file the motion within a year was an independent

                                             8
No. 38547-7-III
Ames v. HSBC Bank USA, N.A.


basis mandating dismissal. The judgment she asked be vacated was entered on

February 6, 2018, and the motion to vacate whose denial is before us on appeal4 was filed

on March 8, 2021. Ms. Ames suggests in her opening brief that she filed the motion

within a year of the United States Supreme Court’s disposition of her petitions. Opening

Br. of Appellant at 39-40. That would not make her motion timely, however.

       The order denying the motion is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                 _____________________________
                                                 Siddoway, C.J.

WE CONCUR:



_____________________________
Staab, J.



_____________________________
Fearing, J.

       4
         Ms. Ames had earlier filed a motion to vacate, alter, or amend final judgment,
but it was denied on February 11, 2020. That denial was never appealed. This appeal,
filed on April 26, 2021, was clearly too late to challenge that 2020 decision. See RAP
5.2(a) (providing that a notice of appeal must ordinarily be filed within 30 days of entry
of the decision being appealed).

                                             9